Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 11/2/21.

The application has been amended as follows: 

Claim 1 has been changed to:
-- 1.  An aircraft assembly comprising: 
a rib having an aperture; and
a support member for supporting a substantially longitudinal structure within the aperture, the support member having a funnel part and a bracket being fixedly attached to the rib such that the funnel part is coaxial with the aperture, 
wherein the diameter of the base of the funnel is less than or equal to the diameter of the aperture, and is substantially equal to the diameter of a part of the substantially longitudinal structure.--

-- 16. A method of installing a longitudinal structure on a plurality of ribs in an aircraft wing, the method comprising:
	providing a first rib having a first aperture and a second rib having a second aperture such that a space between the first and second ribs is defined, wherein the first and the second ribs are separated by a distance D;
	providing a first support member having a first funnel part and a first bracket on the first rib such that the funnel part is coaxial with the first aperture, and providing a second support member having a second funnel part and a second bracket on the second rib such that the funnel part is coaxial with the second aperture;
	providing a longitudinal structure having a length greater than D; and
	inserting an end of the longitudinal structure into the funnel part of the first support member and subsequently inserting the end of the longitudinal structure into the funnel part of the second support member;
wherein during the inserting, there is no structural contact with any part of the longitudinal structure disposed between the first and second ribs.--

New claims 20−22 have been added as follows:
--20. The aircraft assembly of claim 1, wherein the bracket has a substantially flat surface configured to abut a substantially flat surface of the rib.--
--21. The aircraft assembly of claim 1, wherein the bracket is a flange which at least partially cover the aperture when the support member is attached to the rib.--
--22. The aircraft assembly of claim 1, wherein the bracket is a flange which completely covers the aperture when the support member is attached to the rib.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 2,681,778 to Hughes is considered the nearest prior art. In Hughes, as seen in fig. 5, the bracket (i.e. flange 24) is a part of the rib, not of the fitting 40. Consequently Hughes fails to teach or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/18/2021